IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 99-40345
                                Summary Calendar



                            UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        VERSUS

                                TERRY LEE ALLEN,

                                                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:98-CR-79-2
                          --------------------
                             August 21, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Terry     Lee    Allen    appeals    his    sentence    for    conspiracy   to

distribute,     and    to     possess    with    the   intent      to   distribute,

marijuana. Allen contends that the district court clearly erred by

enhancing his sentence pursuant to U.S.S.G. § 2D1.1(b)(1), which

provides for a two-step increase in the offense level of a drug

crime if the defendant possessed a dangerous weapon.                    Allen argues

that the he was unaware of the presence of the guns and that he did

not own them, have them on his person, or exercise any control over

them.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40345
                                  -2-

     The adjustment under § 2D1.1(b)(1) should be applied if the

weapon was present unless it is clearly improbable that the weapon

was connected with the offense. § 2D1.1(b)(1), comment. (n.3);

United States v. Mitchell, 31 F.3d 271, 277 (5th Cir. 1994).             To

meet its burden of proof, the Government must provide evidence that

the weapon was found in the same location where drugs or drug

paraphernalia are stored or where part of the transaction occurred.

Id. (citation omitted).     Under § 2D1.1(b)(1), a sentencing court

may hold a defendant accountable for a co-defendant’s reasonably

foreseeable possession of a firearm during the commission of a

drug-trafficking offense.    United States v. Thomas, 120 F.3d 564,

574 (5th Cir. 1997).    Because firearms are “tools of the trade” in

drug conspiracies, one co-conspirator’s possession of a firearm

will ordinarily be foreseeable to another co-conspirator.          United

States v. Mergerson, 4 F.3d 337, 350 (5th Cir. 1993).

     A review of the record supports the district court’s finding

that weapons were present where part of the drug transaction took

place.    Therefore, the district court did not clearly err in

applying the § 2D1.1(b)(1) enhancement for firearm possession.

     Allen   further   asserts   that   the   district   court   erred   in

calculating his criminal history points.         Because this issue is

raised for the first time on appeal, it is reviewed for plain

error.   See United States v. Alford, 142 F.3d 825, 830 (5th Cir.),

cert. denied, 525 U.S. 1003 (1998).       Under U.S.S.G. § 4A1.2(a)(2)

and § 4A1.2(a)(2), comment. (n.3), the district court correctly

assigned points for offenses that were unrelated because they took

place on three separate occasions.      Under § 4A1.2(c)(1), one point
                           No. 99-40345
                                -3-

was correctly assigned for a reckless driving conviction where the

sentence imposed was a six month term of imprisonment, suspended to

one year of probation.   The district court did not err, plainly or

otherwise, in calculating Allen’s criminal history points.

     In light of the foregoing, the judgment of the district court

is AFFIRMED.